NOTE: This order is n0nprecedentia1.
United States Court of A11peaIs
for the Federal Circuit
GARY G. SPARTOS,
C'laimant-Appellant,
V.
ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Responden,t-Appellee.
2010-7094 _
Appeal from the United States Court of Appea1s for
Veterans Claims in case n0. 08-1698, Judge Bruce E.
Kaso1d.
ON MOTION
ORDER
Up0n consideration of Gary G. Spartos’ motion to vol-
untarily withdraw his appea1,
IT ls 0RDERE1) THA'1‘:
(1) The motion is granted The appeal is dismissed.

SPARTOS V. DVA 2
(2) Each side shall bear its own costs
FOR THE COURT
N0V 3  lsi Jan Horba1y
Date J an Horba1y
C1erk
cc: Kenneth M. Carpenter, Esq.
S
L. Misha Preheim, Esq.
Issued As A Mandate: N0V _ 1 3 mm
o _
us ¢o»»rFB¥§pPaLs ma
THE FEDERAL ClRCUlT
NOV 03 2010
JAN HORBALY
CLERK